UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-33678 NOVABAY PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 68-0454536 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5980 Horton Street, Suite 550, EmeryvilleCA94608 (Address of principal executive offices)(Zip Code) Registrant’s Telephone Number, Including Area Code: (510) 899-8800 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2).Yes oNox As of November 1, 2011, there were28,316,797 shares of the registrant’s common stock outstanding. 1 NOVABAY PHARMACEUTICALS, INC. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item1. Financial Statements 1. Consolidated Balance Sheets: 3 September 30, 2011 and December 31, 2010 2. Consolidated Statements of Operations: 4 Three and nine months ended September 30, 2011 and 2010 and for the cumulative period from July 1, 2002 (inception) to September 30, 2011 3. Consolidated Statements of Cash Flows: 5 Nine months ended September 30, 2011 and 2010 and for the cumulative period from July 1, 2002 (inception) to September 30, 2011 4. Notes to Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item3. Quantitative and Qualitative Disclosures About Market Risk 27 Item4. Controls and Procedures 27 PART II OTHER INFORMATION Item1A. Risk Factors 28 Item6. Exhibits 43 SIGNATURES 44 EXHIBIT INDEX 32 NovaBay®, AgaNase®, Aganocide®, NeutroPhase®, AgaDerm®, and Going Beyond AntibioticsTM are trademarks of NovaBay Pharmaceuticals, Inc. All other trademarks and trade names are the property of their respective owners. 2 PART I FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS NOVABAY PHARMACEUTICALS, INC. (a development stage company) CONSOLIDATED BALANCE SHEETS September 30, December 31, (in thousands, except per share data) (unaudited) (Note 2) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Current liabilities: Accounts payable $ $ Accrued liabilities Equipment loan — Deferred revenue Warrant liability — Total current liabilities Deferred revenues - non-current Deferred rent 99 Total liabilities Stockholders' Equity: Preferred stock, $0.01 par value; 5,000 shares authorized; none outstanding at at June 30, 2011 and December 31, 2010 — — Common stock, $0.01 par value; 65,000 shares authorized at September 30, 2011 and December 31, 2010; 28,332 and 23,392 issued and outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated other comprehensive loss (9 ) ) Accumulated deficit during development stage ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 NOVABAY PHARMACEUTICALS, INC. (a development stage company) CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended September 30, Nine Months Ended September 30, CumulativePeriod from July1, 2002 (inception) to (in thousands, except per share data) September 30, 2011 Revenue: License and collaboration revenue $ Other revenues 10 — 21 — 21 Total revenue Operating expenses: Research and development General and administrative Total operating expenses Operating loss ) Non-cash gain on decrease in fair value of warrants — — Other income (expense), net 6 4 ) ) Income (loss) before income taxes ) Provision for income taxes (5 ) — ) — ) Net income (loss) $ $ ) $ ) $ ) $ ) Net income (loss) per share: Basic and diluted $ $ ) $ ) $ ) Shares used in per share calculations: Basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 4 NOVABAY PHARMACEUTICALS, INC. (a development stage company) CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended September 30, Cumulative Period from July 1, 2002 (inception) to (in thousands) September 30, 2011 Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Accretion of discount on short-term investments — — ) Net realized loss on sales of short-term investments 19 7 19 Loss on disposal of property and equipment 12 — Stock-based compensation expense for options issued to employees and directors Stock-based compensation expense for options, warrants and stock issued to non-employees 93 Non-cash gain on decrease in fair value of warrants ) — ) Taxes paid by LLC — — 1 Changes in operating assets and liabilities: (Increase) decrease in accounts receivable ) ) (Increase) in prepaid expenses and other assets 78 ) Increase (decrease) in accounts payable and accrued liabilities ) ) Increase (decrease) in deferred revenue ) ) Net cash used in operating activities ) ) ) Cash flows from investing activities: Purchases of property and equipment ) ) ) Proceeds from disposal of property and equipment — — 46 Purchases of short-term investments ) ) ) Proceeds from maturities and sales of short-term investments Cash acquired in purchase of LLC — — Net cash used in investing activities ) ) ) Cash flows from financing activities: Proceeds from preferred stock issuances, net — — Proceeds from common stock issuances 1 — 18 Proceeds from exercise of options and warrants 52 66 Proceeds from initial public offering, net of costs — — Proceeds from (payment on) shelf offering, net of costs (2 ) Proceeds from stock subscription receivable — — Proceeds from issuance of notes — — Principal payments on capital lease — (8 ) ) Proceeds from borrowingsunder equipment loan — — Principal payments on equipment loan ) ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period — Cash and cash equivalents, end of period $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 NOVABAY PHARMACEUTICALS, INC. (a development stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1. ORGANIZATION NovaBay Pharmaceuticals Inc. is a clinical stage biotechnology company (incorporated under the laws of the State of Delaware) developing a first-in-class, anti-infective platform of compounds, called the Aganocide® compounds, for the topical treatment or prevention of a wide range of infections in hospital and non-hospital environments. Many of these infections have become increasingly difficult to treat because of the rapid rise in drug resistance. We have discovered and are developing a class of non-antibiotic anti-infective compounds, which we have named Aganocide compounds. These compounds are based upon small molecules that are naturally generated by white blood cells when defending the body against invading pathogens. We believe that our Aganocide compounds could form a platform on which to create a variety of products to address differing needs in the treatment and prevention of bacterial and viral infections. In laboratory testing, our Aganocide compounds have demonstrated the ability to destroy all bacteria against which they have been tested. Furthermore, because of their mechanism of action, we believe that bacteria are unlikely to develop resistance to our Aganocide compounds.In June 2010, we changed the state in which we are incorporated (the Reincorporation), and are now incorporated under the laws of the State of Delaware.All references to “we,” “us,” “our,” or “the Company” herein refer to the California corporation prior to the date of the Reincorporation, and to the Delaware corporation on and after the date of the Reincorporation.We currently operate in one business segment. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited consolidated financial statements of NovaBayPharmaceuticals, Inc. have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”) for interim reporting including the instructions to Form 10-Q and Rule 8-03 of Regulation S-X.These statements do not include all disclosures for annual audited financial statements required by accounting principles generally accepted in the United States of America (“U.S. GAAP”) and should be read in conjunction with the Company’s audited consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010.The consolidated balance sheet at December 31, 2010 has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by U.S. GAAP for complete financial statements. The Company believes these consolidated financial statements reflect all adjustments (consisting only of normal, recurring adjustments) that are necessary for a fair presentation of the financial position and results of operations for the periods presented.Results of operations for the interim periods presented are not necessarily indicative of results to be expected for the year. The financial statements have been prepared under the guidelines for Development Stage Entities.A development stage enterprise is one in which planned principal operations have not commenced, or if its operations have commenced, there have been no significant revenues therefrom.As of September 30, 2011, we continued to conduct clinical trials and had not commenced our planned principal operations. Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, NovaBay Pharmaceuticals Canada, Inc. and DermaBay, Inc.All inter-company accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.These estimates include useful lives for property and equipment and related depreciation calculations, estimated amortization period for payments received from product development and license agreements as they relate to revenue recognition, assumptions for valuing options and warrants, and income taxes.Actual results could differ from those estimates. Cash, Cash Equivalents and Short-Term Investments The Company considers all highly liquid instruments with a stated maturity of three months or less at the date of purchase to be cash and cash equivalents.Cash and cash equivalents are stated at cost, which approximates their fair value.As of September 30, 2011, the Company’s cash and cash equivalents were held in financial institutions in the United States and include deposits in money market funds, which were unrestricted as to withdrawal or use. 6 NOVABAY PHARMACEUTICALS, INC. (a development stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) The Company classifies all highly liquid investments with a stated maturity of greater than three months at the date of purchase as short-term investments.Short-term investments generally consist of United States government, municipal and corporate debt securities.The Company has classified its short-term investments as available-for-sale.The Company does not intend to hold securities with stated maturities greater than twelve months until maturity.In response to changes in the availability of and the yield on alternative investments as well as liquidity requirements, the Company occasionally sells these securities prior to their stated maturities.These securities are carried at fair value, with the unrealized gains and losses reported as a component of other comprehensive income (loss) until realized.Realized gains and losses from the sale of available-for-sale securities, if any, are determined on a specific identification basis.A decline in the market value below cost of any available-for-sale security that is determined to be other than temporary results in a revaluation of its carrying amount to fair value and an impairment charge to earnings, resulting in a new cost basis for the security.No such impairment charges were recorded for the periods presented.The interest income and realized gains and losses are included in other income (expense), net within the consolidated statements of operations.Interest income is recognized when earned. Concentrations of Credit Risk and Major Partners Financial instruments which potentially subject us to significant concentrations of credit risk consist primarily of cash and cash equivalents and short-term investments.We maintain deposits of cash, cash equivalents and short-term investments with three highly-rated, major financial institutions in the United States. Deposits in these banks may exceed the amount of federal insurance provided on such deposits.We have never experienced any losses related to these balances.All of our non-interest bearing cash balances were fully insured at September 30, 2011 due to a temporary federal program in effect from December 31, 2010 through December 31, 2012.Under the program, there is no limit to the amount of insurance coverage for eligible accounts.Beginning 2013, insurance coverage will revert to the $250,000 per depositor at each financial institution, and our non-interest bearing cash balance may exceed federally insured limits.We do not believe we are exposed to significant credit risk due to the financial position of the financial institutions in which these deposits are held.Additionally, we have established guidelines regarding diversification and investment maturities, which are designed to maintain safety and liquidity. During the quarters ended September 30, 2011 and 2010, the majority of our operating revenues were derived from two of our collaborative partners.As of September 30, 2011 and December 31, 2010, 100% of our accounts receivable was from one of our collaborative partners. Comprehensive Income (Loss) ASC 220, Comprehensive Income requires that an entity’s change in equity or net assets during a period from transactions and other events from non-owner sources be reported.The Company reports unrealized gains and losses on its available-for-sale securities as other comprehensive income (loss).Comprehensive income (loss) for the three and nine months ended September 30, 2011 and 2010 are as follows (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Net income (loss) $ $ ) $ ) $ ) Other comprehensive income: Change in unrealized gains (losses) on available-for-sale securities (5
